468 F.3d 1272
NATIONAL ASSOCIATION OF STATE UTILITY CONSUMER ADVOCATES, Petitioner,National Association of Regulatory Utility Commissioners, Intervenor-Petitioner,v.FEDERAL COMMUNICATIONS COMMISSION, Respondent,AT&T Corporation, Cingular Wireless, Inc., Leap Wireless International, Inc., Nextel Communications, Inc., Sprint Corporation, T-Mobile USA, Inc., Verizon, Cellular Telecommunications and Internet Association, Intervenors-Respondents.
No. 05-11682.
United States Court of Appeals, Eleventh Circuit.
October 3, 2006.

Matthew J. Hardy, Consumer's Util. Counsel, Clare A. McGuire, Governor's Office of Consumer Affairs, Atlanta, GA, Patrick W. Pearlman, Consumer Advocate Div. of WV Pub. Serv. Com'n, Charleston, WV, for Petitioner.
Laurel Bergold, Laurence N. Bourne, FCC, Robert B. Nicholson, James J. Fredricks, U.S. Dept. of Justice/Antitrust Div., Washington, DC, for Respondent.


1
Maureen A. Scott, AZ Corp. Com'n, Phoenix, AZ, Stacy J. Canan, Michael Robert Schuster, AARP Foundation Lit., Washington, DC, Seth E. Mermin, Cal. Atty. Gen. Office, San Francisco, CA, for Amici Curiae.


2
David L. Lawson, Washington, DC, James Bradford Ramsay, Nat'l Assoc. of Reg. Util. Com'rs, L. Andrew Tollin, Wilkinson, Barker & Knauer, LLP, James Henry Barker, III, Latham & Watkins, Christopher J. Wright, Harris, Wiltshire & Grannis, LLP, Helgi C. Walker, Wiley, Rein & Fielding, LLP, Sara F. Leibman, Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, PC, Washington, DC, Joshua E. Swift, Arlington, VA, William H. Johnson, Verizon, Arlington, VA, for Intervenors.


3
Petition for Review of a Decision of the Federal Communications Commission (Agency No. 98-00170).

ON PETITIONS FOR PANEL REHEARING

4
Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:

5
Upon consideration of the petitions for panel rehearing filed by the Federal Communications Commission and the Intervenors-Respondents, the opinion filed in this case on July 31, 2006, and published at 457 F.3d 1238, is modified in one respect. The final sentence of the opinion is deleted, and in its place the following is inserted:


6
Because the Communications Act allows the states to regulate line item billing for wireless services, we GRANT the petitions for review filed by the State Consumer Advocates and the State Utility Regulators, VACATE the preemption ruling set forth in the Declaratory Ruling in the Second Report and Order, and REMAND the case to the Commission.


7
In all other respects, the petitions for panel rehearing are DENIED.